     Case 1:18-mc-00021-DAD-BAM Document 19 Filed 05/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:18-mc-00021-DAD-BAM
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND FINAL
14   OSCAR DIAZ LANDA,                                ORDER OF GARNISHMENT
15                      Defendant and Judgment        (Doc. Nos. 13, 15)
                        Debtor.
16

17                                                    Criminal Case No. 1:15-cr-00233-DAD
     WELLS FARGO BANK, N.A. (and its
18   successors and assignees),
19                      Garnishee.
20
21           On April 6, 2018, the United States filed an application for writ of garnishment against

22   defendant and judgment debtor Oscar Diaz Landa. (Doc. No. 1.) The Clerk of the Court issued

23   the writ and notice of instructions to the judgment debtor on April 9, 2018. (Doc. No. 2.)

24           On April 16, 2018, garnishee Wells Fargo Bank, N.A. filed its answer, stating that it

25   maintains three accounts owned by defendant. (Doc. No. 6.) Defendant did not file a claim of

26   exemption to the proposed garnishment, did not object to the garnishee’s answer, did not request

27   a hearing, and did not otherwise object to the United States’ garnishment action.

28   /////
                                                      1
     Case 1:18-mc-00021-DAD-BAM Document 19 Filed 05/21/20 Page 2 of 3

 1           On May 28, 2019, the United States filed a request for findings and recommendations for

 2   a final garnishment order. (Doc. No. 13.) Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302,

 3   the assigned magistrate judge issued findings and recommendations on July 16, 2019,

 4   recommending that the United States’ request for a final order of garnishment be granted. (Doc.

 5   No. 15.) The findings and recommendations contained notice that any objections were to be filed

 6   within fourteen (14) days of service. (Id. at 4.) The United States served the findings and

 7   recommendations on defendant, his spouse, and his former attorney on July 16, 2019. (Doc. Nos.

 8   18, 19.) No objections have been filed, and the time to do so has now long–since passed.

 9           In accordance with 28 U.S.C. § 636(b)(1)(C), the court has conducted a de novo review of

10   the case. Having carefully reviewed the entire file, the court concludes that the findings and

11   recommendations are supported by the record and proper analysis.

12           Accordingly, it is hereby ordered that:

13              1. The findings and recommendations issued on July 16, 2019 (Doc. No. 15) are

14                  adopted in full;

15              2. The United States’ request for a final order of garnishment (Doc. No. 13) is

16                  granted;

17              3. Within fifteen (15) days of the filing of this order, garnishee Wells Fargo Bank,

18                  N.A., shall liquidate and pay to the Clerk of the Court the contents of defendant’s

19                  account numbers ****9540 ($899.55); ****1816 ($606.15); ****9822 ($631.95),

20                  plus any money deposited into the accounts after April 11, 2018 through the date
21                  of this order;

22              4. Garnishee shall make the payment in the form of a cashier’s check, money order or

23                  company draft, made payable to the Clerk of the Court and delivered to the Office

24                  of the Clerk, United States District Court, Eastern District of California, 501 I

25                  Street, Room 4-200, Sacramento, California 95814. The criminal docket number

26                  (1:15-cr-00233-DAD) shall be stated on the payment instrument; and
27   /////

28   /////
                                                       2
     Case 1:18-mc-00021-DAD-BAM Document 19 Filed 05/21/20 Page 3 of 3

 1               5. This is a final order of garnishment. Upon payment and processing of the

 2                  garnished amount, this writ will terminate pursuant to 28 U.S.C. § 3205(c)(10)(B)

 3                  and the Clerk of the Court shall close the case.

 4   IT IS SO ORDERED.
 5
        Dated:     May 20, 2020
 6                                                        UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
